Citation Nr: 1452400	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1984 to December 1992, October 2001 to January 2004, and July 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Regional Office (RO) in Atlanta, Georgia, which denied the claim on appeal.

The Board remanded this matter in September 2011 for further development-namely that records for the Veteran's third period of service be obtained and that a VA examination be provided for the Veteran's claimed disability-and the matter is again before the Board.  By letter dated September 2012, the RO submitted a memorandum of formal findings on the unavailability of the records for the Veteran's period of service from July 2005 to August 2006.  As explained below, a VA examination was provided, but additional development is still needed before the Board resolves the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to a service connection claim, the Veterans Claims Assistance Act of 2000 (VCAA)'s duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2014).  A provided VA examination must be adequate, that is, it must be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was provided a VA examination in March 2007, in which diagnostic tests revealed mild degenerative joint disease lateral compartment of the right knee, but the examiner did not offer an opinion as to etiology or address the question of aggravation of a pre-existing right knee disability.  The Board remanded this matter in September 2011, in part, for the Veteran to be afforded a VA examination to determine whether the Veteran's knee condition was caused or aggravated by his active service.  The Board stressed that the Veteran's right knee condition was noted on his entrance exam before his second period of service beginning October 2001.  The record supports that the Veteran complained of knee pain in January 2001, and subsequently underwent right knee surgery, specifically, arthroscopy of the right knee with partial lateral meniscectomy; abrasion arthroplasty medial femoral condyle (micro fracture technique); and limited synovectomy, in April 2001, months before beginning his second period of active service.  As explained below, the Veteran was afforded a VA examination and the record contains opinions by the VA examiner which address aggravation in light of the above facts.  As explained below, however, the Board concludes that additional evidentiary development is necessary before the Board is able to decide the claim.

The Veteran appeared for a VA examination in November 2011.  The VA physician diagnosed the Veteran with psoriatic arthritis and right knee degenerative joint disease secondary to his lateral meniscus tear and osteochondral lesion, medial femoral condyle.  He stated that the Veteran's pre-existing right knee condition was clearly and unmistakably not aggravated beyond its natural progression by his military service.  The VA physician made a follow-up note in April 2012, stating that the Veteran had a prior degenerative, not traumatic, knee condition and that the degeneration was likely aggravated during active service.  The VA physician made a final note in August 2012.  He wrote that the Veteran suffers from "psoriatic (sic) arthropathy involving the right knee," which was diagnosed after the Veteran left service, was not caused by trauma, and is unrelated to the Veteran's active service.  He further stated that the Veteran's knee condition was aggravated during service, but that aggravation has since resolved.  He cited his earlier November (sic) 2011 finding that the Veteran has a "normal right knee with mild tricompartmental arthritis compatible with his age of 53 and the [psoriatic] arthropathy."
 
While the foregoing VA examination opined as to aggravation, especially as pertaining to the Veteran's April 2001 surgery and second period of service beginning October 2001, notably, the record contains evidence which raises the contention that the Veteran's knee condition had its onset during his first period of service from January 1984 to December 1992.  An orthopedic report dated November 2001 from the Womack Army Medical Center relays that the Veteran "has had problems [with his] right knee off and on for a number of years" (emphasis added).  By letter dated November 2006, a private physician of the Medical Association of Georgia stated that the Veteran received treatment for osteoarthritis of the right knee which was diagnosed around January 1990.  By letter dated August 2010, the same private physician stated that the Veteran's knee problems started during his military service, and upon review of the record, concluded that the knee problems appeared to be service related.  During the March 2007 VA examination, the Veteran relayed to the examiner that his right knee condition has existed since 1985.  By letter dated April 2007, a physician's assistant of the Womack Army Medical Center, Department of Orthopaedics stated that the Veteran had early evidence of right knee arthritis during 1986 through 1989, and as such frequently required activity precautions and medications.  

While the November 2011 VA examination with amendments ultimately opines that the pre-existing right knee condition was clearly and unmistakably not aggravated beyond its natural progression by the Veteran's military service, it does not contain, and the Board finds necessary, an opinion fully considering whether the Veteran's right knee condition was incurred in service and if so, whether there is a causal relationship between the present knee condition and that which was incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Further, the VA physician opined in August 2012 that the Veteran suffers from psoriatic arthropathy involving the right knee, diagnosed after the Veteran left service.  The Board notes that the record reflects that the Veteran was diagnosed with psoriasis in November 2003, which was during the Veteran's second period of active service from October 2001 to January 2004.  As such, the VA examination should also address this in-service diagnosis as well.

The Board finds that a VA examination is warranted to clarify the above issues.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is obligated to investigate the theories of entitlement for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006); See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of knee disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not that the Veteran's right knee disability was incurred in or otherwise related to his first period of active military service.

Particular consideration of certain evidence is requested, including an orthopedic report dated November 2001 from the Womack Army Medical Center; letters dated November 2006 and August 2010 from a private physician of the Medical Association of Georgia; the March 2007 VA examination in which the Veteran relayed that his condition began in 1985; and a letter dated April 2007 from a physician's assistant of the Womack Army Medical Center.  
	
(b) whether the Veteran's psoriatic arthropathy involving the right knee, as diagnosed by the VA examiner in November 2011 and reiterated in his August 2012 opinion, is related to the Veteran's psoriasis which the record reflects was diagnosed in November 2003, during the Veteran's second period of active service from October 2001 to January 2004.  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



